EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with attorney C. Tricia Liu (Reg. No. 64486) on 08/31/2021. 

The application has been amended as follows: 
Please cancel claim 16.
In claim 8, 1st line, please replace [claim 7] with -- claim 1 --.
In claim 10, line 9, after “the first”, please replace [process] with -- processed --.
In claim 17, 1st line, please replace [claim 16] with -- claim 10 --.
End of amendment. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday 8am-5pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 23859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/LI LIU/Primary Examiner, Art Unit 2666